Citation Nr: 1409186	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disorder is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The evidence of record shows that the Veteran's currently diagnosed psoriasis is secondary to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Psoriasis is proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for psoriasis on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for psoriasis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to obtain service connection as secondary to a service-connected disorder, there must be both evidence of a service-connected disease or injury and a present disability which is attributable to or aggravated by such disease or injury.  See 38 C.F.R. § 3.310 (2013).

The Veteran contends that his currently diagnosed skin disability, psoriasis, is caused by his service-connected PTSD.  Psoriasis was initially diagnosed in 1995.  Service connection for PTSD was granted in October 2005. 

In a May 2008 letter, the Veteran's private physician, R. L. O., M.D., found that "the causes of psoriasis are still being elucidated and are multifactorial."  Dr. O. opined that "it would be difficult to completely exclude PTSD as a potential factor in this patient's case."

In a November 2011 VA dermatology examination, the examiner noted that psoriasis was diagnosed in 1995 and was currently controlled with the use of medication.  The examiner opined that the Veteran's psoriasis was not proximately due to or the result of his service connected PTSD.  The examiner explained that PTSD was diagnosed after psoriasis and that there were numerous potential "triggers" for the disability.  However, the examiner found that physical or emotional stresses were potential triggers.  Nevertheless, the examiner found that it was "less likely than not" that the Veteran's psoriasis was due to or the result of his service-connected PTSD.

The Veteran also submitted multiple articles and research papers from J. B., Ph.D., M.P.H., a senior scientist for the New York Academy of Medicine, who has been involved with Veterans' health studies for 25 years, finding that "chronic sufferers of PTSD may be at risk for autoimmune diseases" and "clinical evidence confirms the presence of biological markers consistent with a broad range of inflammatory disorders including both cardiovascular and autoimmune diseases."

During a November 2011 VA PTSD examination, the Veteran provided the above articles to the examiner for review.  After an examination and interview of the Veteran, the examiner opined that the Veteran's psoriasis was aggravated by PTSD.  The examiner explained that "it is considered reasonable for a mood or anxiety disorder and an autoimmune disorder to aggravate one another or potentially share similar hormonal etiologies.  The link is not direct but an aggravating or exacerbating relation is within reason."

The Board finds that the probative evidence of record does not show that the Veteran's service-connected PTSD caused his currently diagnosed psoriasis.  The Board finds the opinion from Dr. O. which states that "it would be difficult to completely exclude PTSD as a potential factor in this patient's case," as vague and inconclusive, and was provided without supporting clinical data or other rationale.  The November 2011 dermatology VA examiner stated that although stress can be a potential trigger for psoriasis, it was "less likely than not" that the Veteran's psoriasis was due to or the result of his service-connected PTSD.  Accordingly, the 

probative evidence of record does not show that the Veteran's service-connected PTSD caused his currently diagnosed psoriasis.

However, the Board finds that the probative evidence of record supports a finding that the Veteran's service-connected PTSD aggravated his currently diagnosed psoriasis.  After an examination and interview of the Veteran, the November 2011 mental health examiner opined that the Veteran's psoriasis was aggravated by PTSD, explaining that "it is considered reasonable for a mood or anxiety disorder and an autoimmune disorder to aggravate one another or potentially share similar hormonal etiologies.  The link is not direct but an aggravating or exacerbating relation is within reason." 

Accordingly, the Board finds that service connection for psoriasis, secondary to the Veteran's service-connected PTSD is warranted.


ORDER

Service connection for psoriasis, to include as secondary PTSD is granted.


REMAND

The Veteran contends that his currently diagnosed hypertension is due to or caused by a service-connected disorder, to include PTSD.  Upon VA examination in October 2007, the examiner noted that hypertension was diagnosed in 1975.  The examiner interviewed and examined the Veteran; and also reviewed multiple research articles and Board opinions provided by the Veteran.  The examiner then opined that "the possibility of rendering an 'at least as likely as not' opinion on the relationship between PTSD . . . . and hypertension is much more problematic, since to do so would require that I resort to mere speculation."  The Veteran also 

underwent another VA examination in November 2011.  However, the examiner opined on whether the Veteran's heart disease was due to hypertension.

Based on the above, the Board finds that the October 2007 and November 2011 VA examinations are inadequate.  See Barr, 21 Vet. App. at 312.  Consequently, the Board finds that a remand is required in order to afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, obtain an opinion from an appropriate medical professional as to whether hypertension is related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify 

in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements and the articles submitted into the record, the examiner must state whether the currently diagnosed hypertension is related to the Veteran's military service, or if any degree of the currently diagnosed hypertension is proximately due to or aggravated by a service-connected disorder, to include coronary artery disease or PTSD.  If the opinion cannot be provided without an examination, one must be scheduled.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular

3.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response 

received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


